Citation Nr: 1521705	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1976, from October 1976 to October 1980, and from July 1983 to July 1995.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania denied reopening a previously denied claim for service connection for bilateral hearing loss.  In December 2010 decision, the Board reopened the claim for service connection for bilateral hearing loss and remanded the underlying matter for further development.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, given the favorable decision below, there is no need to discuss whether VA has complied with its duties to notify and assist the Veteran in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

For certain chronic diseases, such as organic diseases of the nervous system, i.e. sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, reasonable doubt arises as to service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold at any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2014).

Here, the Veteran contends that he has bilateral hearing loss directly related to excessive noise exposure during service.  The DD214 from his first period of service shows that he was a communications centerman.  During his second period of service, he was a fire control instrument repairman, and, during his third period of service, he was a record telecommunication center operator.
 
The February 1972 entrance examination from the Veteran's first period of service with pure tone thresholds, in decibels, reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
XXXX
5
LEFT
25
15
5
XXXX
5

Pure tone thresholds, in decibels, at the July 1976 separation examination were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
25
5
5
5
15

A November 1984 audiometric testing, with pure tone thresholds, in decibels, reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
55
55
LEFT
5
0
10
15
10
An October 1986 audiometric test with pure tone thresholds, in decibels, was reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
15
10
5
5
10

A February 1995 audiogram notes that the Veteran had a hearing loss profile of H1.  In addition, it was noted that the Veteran was routinely exposed to hazardous noise.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
0
0
0
10

The Veteran's May 1995 retirement examination shows that audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
0
0
0
10

A November 2000 military report shows that audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
0
10
35
LEFT
15
5
0
10
30

In June 2004, the Veteran stated that he worked in communications for most of his service.  While he was continually exposed to high frequency noise from power generators and communication equipment while in field and strategic environments and used hearing protection when it was available, he believed that his continued exposure to high frequency noise aggravated and accelerated his hearing loss.

On August 2005 military audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
45
LEFT
25
10
5
30
65

In September 2005 correspondence, a military audiologist evaluating the Veteran post-service indicated findings supportive of the Veteran's claim.  In addition to the audiometric test results indicating current hearing loss, the audiologist made several observations from the medical history which it was believed substantiated a causal connection between bilateral hearing loss, and military service.  The audiologist recounted that on a November 1984 baseline audiogram in service the Veteran had shown moderate hearing loss at 3,000 and 4,000 Hertz (Hz) in the right ear, indicating a notched pattern that was associated with noise-induced hearing loss. Meanwhile, hearing tests dated from October 1986 and June 1995 showed relatively normal results.  In the view of the audiologist, the 1986 and 1995 tests were likely invalid; hearing acuity would not be expected to improve miraculously after the 1984 audiometric findings that were shown.  The audiologist directly compared the 1984 audiogram and most recent 2005 study, and found evidence of the effects of military noise exposure weakened cochlear function.  She supported the Veteran's assertion that his hearing loss is due to his military noise exposure.

In December 2011, the Veteran underwent an examination by an orthopedic physician as to the etiology of his bilateral hearing loss.  The Veteran stated that in service he was exposed to constant noise from power units and motors and that he first noticed hearing loss in approximately 2005.  On examination, there were inflammation changes in the auditory channel.  Audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
80
LEFT
15
10
15
40
60

The Veteran was found to have a sensorineural hearing loss of moderate extent in his right ear and a minor extent in the left ear.  The examiner noted that the noise exposure that the Veteran encountered consisted of computer and power generators and that already in the 1984 audiogram there was evidence on the right side of hearing loss, which clearly occurred at the frequency of 2000 Hz and above that is distinctly apparent.  During the hearing tests of 1986 and 1995, the high tone hearing loss was suddenly no longer in evidence.  From 1995, two audiograms are available which show a completely normal hearing capacity on both sides.  He then goes on to note that an audiogram from 2000 shows a minor high tone hearing loss was measured.  In 2005, the audiogram found "surprisingly" that on the left side of the ears, the high tone area was significantly worse than on the right side.  The examiner stated that this is in contradiction to the 1986 audiogram where the right side hearing capacity was substantially worse in the high tone area that the left side.  He stated that these contradictions in the various audiograms from 1984 to 2005 are notable in the report that was prepared in September 2005 by an audiologist in Landstuhl.  In any case, however, a clarification was not provided why the hearing curves in the various audiograms give such different results.  The Veteran's military service had already ended in July 1995.  After this point, there were no noisy explosions which ended when the Veteran completed his service.  As to causal connection, he stated that the noise caused inner ear damages do not continue damaging after the end of the noise exposure.  Normally then, no further inner ear damage should have occurred after 1995.  Based on the presented audiograms from the earlier years, it is nevertheless visible that also after 1995, that is to say during the years 2005 and 2006 until this day, the high tone loss had progressively increased.  Thus, he stated that the causal connection between the military service (and the noise exposure of the Veteran) and the here measured inner ear hearing disorder is extremely unlikely.  He opined that the moderate sensorineural hearing loss on the right side and mild sensorineural hearing loss on the left is less likely to have been caused as a result of sound exposure during military service.  

Here, current hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 was demonstrated in an August 2005 military audiogram.  There are two contrasting opinions as to whether the Veteran's military service acoustic trauma caused the current disability.  While the December 2011 VA examiner found that it was less likely that the Veteran's hearing loss was a result of noise exposure in service, he does not appear to have considered a significant piece of evidence in this case.  (The February 1995 audiogram record during the Veteran's second period of service noted that he had a hearing loss profile of H1 and that he was routinely exposed to hazardous noise.)  However, the September 2005 military audiologist appears to have considered such evidence of record in providing her favorable nexus opinion.  While the Board does not find that either opinion fully addresses the significant shifts in hearing loss during the entirety of the Veteran's lengthy active service, or evidence that his hearing had, as the September 2005 VA military audiologist noted "recovered miraculously" during certain periods of service (other than the September 2005 audiologist's opinion that those findings should be considered invalid), the Board finds that the evidence is in relative equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's current hearing loss disability was incurred during his active service.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


